FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                  No. 04-10226
                Plaintiff-Appellee,
               v.                            D.C. No.
                                          CR-03-00062-1-HG
DANIEL KUUALOHA AUKAI,
                                              OPINION
             Defendant-Appellant.
                                      
       Appeal from the United States District Court
                for the District of Hawaii
         Helen Gillmor, District Judge, Presiding

             Argued and Submitted En Banc
        March 21, 2007—San Francisco, California

                   Filed August 10, 2007

 Before: Mary M. Schroeder, Chief Judge, Alex Kozinski,
       Andrew J. Kleinfeld, Michael Daly Hawkins,
           Barry G. Silverman, Susan P. Graber,
     M. Margaret McKeown, Kim McLane Wardlaw,
          William A. Fletcher, Ronald M. Gould,
Johnnie B. Rawlinson, Jay S. Bybee, Consuelo M. Callahan,
    Carlos T. Bea, and Sandra S. Ikuta, Circuit Judges.

                 Opinion by Judge Bea;
               Concurrence by Judge Graber




                           9647
9650               UNITED STATES v. AUKAI


                        COUNSEL

Pamela O’Leary Tower, Esq., Honolulu, Hawaii, for
defendant-appellant Daniel Kuualoha Aukai.

Thomas J. Brady, Esq., Assistant United States Attorney, Dis-
trict of Hawaii and John A. Drennan, Esq, United States
Department of Justice Criminal Division, Appellate Section,
Washington, D.C., for defendant-appellee the United States of
America.


                         OPINION

BEA, Circuit Judge:

  More than 700 million passengers board commercial air-
                     UNITED STATES v. AUKAI                    9651
craft in the United States each year.1 The Transportation
Security Administration (“TSA”) is given the task of ensuring
their safety, the safety of airline and airport personnel and, as
the events of September 11, 2001, demonstrate, the safety of
the general public from risks arising from commercial air-
plane flights. To do so, the TSA conducts airport screening
searches of all passengers entering the secured area of the air-
port. We have previously held such airport screening searches
are constitutionally reasonable administrative searches. Today
we clarify that the reasonableness of such searches does not
depend, in whole or in part, upon the consent of the passenger
being searched.

                                 I.

                                A.

   On February 1, 2003, Daniel Kuualoha Aukai arrived at the
Honolulu International Airport intending to take a Hawaiian
Airlines flight from Honolulu, Hawaii, to Kona, Hawaii. He
proceeded to check in at the ticket counter but did not produce
a government-issued picture identification. Accordingly, the
ticket agent wrote the phrase “No ID” on Aukai’s boarding
pass.

   Aukai then proceeded to the security checkpoint, at which
signs were posted advising prospective passengers that they
and their carry-on baggage were subject to search. He entered
the security checkpoint at approximately 9:00 a.m., placed his
shoes and a few other items into a plastic bin, and voluntarily
walked through the metal detector or magnetometer. The par-
ties agree that the magnetometer did not signal the presence
of metal as Aukai walked through it. Nor did his belongings
trigger an alarm or otherwise raise suspicion as they passed
  1
   See Bureau of Transportation Statistics, February 2007 Airline
Traffic Data, http://www.bts.gov/press_releases/2007/bts022_07/html/
bts022_07.html (last visited May 18, 2007).
9652                UNITED STATES v. AUKAI
through the x-ray machine. After walking through the magne-
tometer, Aukai presented his boarding pass to TSA Officer
Corrine Motonaga.

   Pursuant to TSA procedures, a passenger who presents a
boarding pass on which “No ID” has been written is subject
to secondary screening even if he has passed through the ini-
tial screening without triggering an alarm or otherwise raising
suspicion. As it was performed here, secondary screening
consists of a TSA officer passing a handheld magnetometer,
known as a “wand,” near and around the passenger’s body. If
the wand detects metal, it sounds an alarm. The TSA officer
then discerns the cause of the alarm, using techniques such as
feeling the outside of the passenger’s clothes in the area that
caused the alarm and, if that area is near a pocket, directing
the passenger to empty his pocket.

   Because Aukai’s boarding pass had the “No ID” notation,
Motonaga directed Aukai to a nearby, roped-off area for sec-
ondary screening. Aukai initially complied but complained
that he was in a hurry to catch his flight which, according to
the boarding pass, was scheduled to leave at 9:05 a.m., just a
few minutes later. Although Aukai went to the roped-off area
as directed, he did not stay there. When Motonaga noticed
that Aukai had left the area and was gathering his belongings
from the plastic bin, she instructed Aukai that he was not
allowed to retrieve his property and that he had to stay in the
roped-off area.

  Aukai then appealed to TSA Officer Andrew Misajon, who
was to perform the secondary screening, explaining again that
he was in a hurry to catch his flight. Misajon nonetheless had
Aukai sit in a chair and proceeded to use the wand to detect
metal objects. At some point, Misajon had Aukai stand, and
when Misajon passed the wand across the front of Aukai’s
body, the wand alarm was triggered at Aukai’s front right
pants pocket. Misajon asked Aukai if he had anything in his
pocket, and Aukai responded that he did not. Misajon passed
                    UNITED STATES v. AUKAI                9653
the wand over the pocket a second time; again the wand alarm
was triggered. Misajon again inquired whether Aukai had
anything in his pocket; again Aukai said he did not. Misajon
then felt the outside of Aukai’s pocket and concluded that
something was inside the pocket. Misajon could also see the
outline of an unknown object in Aukai’s pocket. At some
point during this screening process, Aukai informed Misajon
that he no longer wished to board a plane and wanted to leave
the airport.

   At this point, TSA Supervisor Joseph Vizcarra approached
Misajon and asked whether he needed assistance. Misajon
related the events and Vizcarra asked Misajon to pass the
wand over Aukai’s pocket again. When the wand alarm again
was triggered, Vizcarra directed Aukai to empty his pocket.
Aukai again protested that he had nothing in his pocket. Using
the back of his hand, Vizcarra touched the outside of Aukai’s
pocket and felt something in the pocket. He again directed
Aukai to empty his pocket. This time Aukai reached into his
pocket and removed either his keys or change, but a bulge
was still visible in his pocket. Vizcarra directed Aukai to
remove all contents from his pocket. After claiming at first
that there was nothing more, Aukai finally removed an object
wrapped in some form of tissue paper and placed it on a tray
in front of him.

   Suspecting that the object might be a weapon, Vizcarra
summoned a nearby law enforcement officer. Vizcarra then
unwrapped the object and discovered a glass pipe used to
smoke methamphetamine. The law enforcement officer
escorted Aukai to a small office near the security checkpoint.
Aukai was placed under arrest and was searched incident to
his arrest. During the search, the police discovered in Aukai’s
front pants pockets several transparent bags containing a
white crystal substance. Aukai eventually was taken into fed-
eral custody, where he was advised of and waived his
Miranda rights, and then gave a statement in which he incul-
pated himself in the possession of methamphetamine.
9654                UNITED STATES v. AUKAI
                              B.

   Aukai was indicted for knowingly and intentionally pos-
sessing, with the intent to distribute, 50 grams or more of
methamphetamine in violation of 21 U.S.C. § 841(a) and
841(b)(1)(A)(viii). Aukai filed a motion to suppress the evi-
dence found incident to his arrest at the airport and the state-
ment he later made, which the district court denied. Aukai
then pleaded guilty pursuant to a written plea agreement that
preserved his right to appeal the denial of his suppression
motion. The district court sentenced Aukai to a term of
imprisonment of 70 months and a term of supervised release
of 5 years. Aukai timely appealed.

                              II.

  We review de novo the district court’s legal basis for deny-
ing a motion to suppress, but review the district court’s find-
ings of fact for clear error. United States v. Marquez, 410 F.3d
612, 615 (9th Cir. 2005) (as amended).

                              III.

   [1] The Fourth Amendment requires the government to
respect “[t]he right of the people to be secure in their persons
. . . and effects, against unreasonable searches and seizures.”
U.S. Const. amend. IV. “A search or seizure is ordinarily
unreasonable in the absence of individualized suspicion of
wrongdoing. While such suspicion is not an ‘irreducible’
component of reasonableness, [the Supreme Court has] recog-
nized only limited circumstances in which the usual rule does
not apply.” City of Indianapolis v. Edmond, 531 U.S. 32, 37
(2000) (citations omitted). However, “where the risk to public
safety is substantial and real, blanket suspicionless searches
calibrated to the risk may rank as ‘reasonable’—for example,
searches now routine at airports and at entrances to courts and
other official buildings.” Chandler v. Miller, 520 U.S. 305,
323 (1997) (holding Georgia’s requirement that candidates for
                        UNITED STATES v. AUKAI                          9655
state office pass a drug test did not fit within this exception)
(citing Nat’l Treasury Employees Union v. Von Raab, 489
U.S. 656, 674-76 & n.3 (1989) (upholding warrantless drug
testing of employees applying for promotion to positions
involving drug interdiction)). Thus, “where a Fourth Amend-
ment intrusion serves special governmental needs, beyond the
normal need for law enforcement, it is necessary to balance
the individual’s privacy expectations against the Govern-
ment’s interests to determine whether it is impractical to
require a warrant or some level of individualized suspicion in
the particular context.” Von Raab, 489 U.S. at 665-66.

    [2] Under this rationale the Supreme Court has repeatedly
upheld the constitutionality of so-called “administrative search-
es.”2 In New York v. Burger, 482 U.S. 691 (1987), the
Supreme Court upheld the warrantless search of a junkyard’s
records, permits, and vehicles. The Supreme Court reasoned:
“Because the owner or operator of commercial premises in a
‘closely regulated’ industry has a reduced expectation of pri-
vacy, the warrant and probable-cause requirements, which
fulfill the traditional Fourth Amendment standard of reason-
ableness for a government search have lessened application
. . . .” Id. at 702 (internal citation omitted). Thus, New York’s
interest in regulating the junkyard industry, in light of the rise
of motor-theft and comprehensive motor vehicle insurance
premiums, served as a “special need” allowing inspection
without a warrant. Id. at 708-09; see also id. at 702. The regu-
latory statute also provided a “constitutionally adequate sub-
  2
   The Supreme Court has not specifically held that airport screening
searches are constitutionally reasonable administrative searches. On three
occasions, however, the Supreme Court has suggested that airport screen-
ing searches are constitutionally reasonable administrative searches. See
Miller, 520 U.S. at 323; Edmond, 531 U.S. 47-8 (“Our holding also does
not affect the validity of border searches or searches at places like airports
and government buildings, where the need for such measures to ensure
public safety can be particularly acute.”); Von Raab, 489 U.S. at 675 n.3
(approving of lower court decisions upholding airport screening searches
where there was no reason for suspicion).
9656                  UNITED STATES v. AUKAI
stitute for a warrant” because the statute informed junkyard
operators that inspections would be made on a regular basis
and limited the discretion of inspecting officers. Id. at 711.

   In Michigan Department of State Police v. Sitz, 496 U.S.
444 (1990), Sitz challenged the constitutionality of suspicion-
less sobriety checkpoints conducted on Michigan’s highways,
contending that the program violated the Fourth Amend-
ment’s protection against unreasonable seizures. Id. at 447-48.
The Supreme Court upheld the sobriety checkpoints because
“the balance of the State’s interest in preventing drunken driv-
ing, the extent to which [the sobriety checkpoints] can reason-
ably be said to advance that interest, and the degree of
intrusion upon individual motorists who are briefly stopped,
weighs in favor of” finding the sobriety checkpoints constitu-
tionally reasonable. Id. at 455.

   [3] Significantly, the Supreme Court has held that the con-
stitutionality of administrative searches is not dependent upon
consent. In United States v. Biswell, 406 U.S. 311 (1972), the
Supreme Court upheld the warrantless search of a pawn shop
owner’s gun storeroom. The search was authorized by a fed-
eral gun control statute. The Court held that, “[i]n the context
of a regulatory inspection system of business premises that is
carefully limited in time, place, and scope, the legality of the
search depends not on consent but on the authority of a valid
statute.”3 Id. at 315. Thus, “[w]hen a [gun] dealer chooses to
engage in this pervasively regulated business and to accept a
federal license, he does so with the knowledge that his busi-
ness records, firearms, and ammunition will be subject to
effective inspection.” Id. at 316.

  [4] We have held that airport screening searches, like the
one at issue here, are constitutionally reasonable administra-
  3
   The gun shop search in Biswell was authorized by 18 U.S.C. § 923(g)
(1968). See Biswell, 406 U.S. at 311-12. Airport screening searches are
mandated by a federal law. See 49 U.S.C. § 44901; 49 C.F.R. § 1540.107.
                        UNITED STATES v. AUKAI                         9657
tive searches because they are “conducted as part of a general
regulatory scheme in furtherance of an administrative pur-
pose, namely, to prevent the carrying of weapons or explo-
sives aboard aircraft, and thereby to prevent hijackings.”
United States v. Davis, 482 F.2d 893, 908 (9th Cir. 1973); see
also United States v. Hartwell, 436 F.3d 174, 178 (3d Cir.),
cert. denied, 127 S. Ct. 111 (2006); Marquez, 410 F.3d at 616.
Our case law, however, has erroneously suggested that the
reasonableness of airport screening searches is dependent
upon consent, either ongoing consent4 or irrevocable implied
consent.5

    [5] The constitutionality of an airport screening search,
however, does not depend on consent, see Biswell, 406 U.S.
at 315, and requiring that a potential passenger be allowed to
revoke consent to an ongoing airport security search makes
little sense in a post-9/11 world.6 Such a rule would afford terror-
  4
     See Davis, 482 F.2d 910-11 (stating that airport screening searches are
“valid only if they recognize the right of a person to avoid search by elect-
ing not to board the aircraft”); United States v. Homburg, 546 F.2d 1350,
1352 (9th Cir. 1976) (stating that “a party may revoke his consent to be
searched any time prior to boarding the plane, even when he has passed
beyond the initial screening point, if he agrees to leave the boarding
area”).
   5
     See United States v. Pulido-Baquerizo, 800 F.2d 899, 902 (9th Cir.
1986) (holding that “[t]he requirement in Davis of allowing passengers to
avoid the search by electing not to fly does not extend to a passenger who
has already submitted his luggage for an x-ray scan . . . . [;] he must elect
not to fly before placing his baggage on the x-ray machine’s conveyor
belt”); Torbet v. United Airlines, Inc., 298 F.3d 1087, 1089 (9th Cir. 2002)
(holding that a potential airline passenger irrevocably consents to a sec-
ondary search that is inclusive of the initial screening because he
impliedly consents to an inclusive secondary search by submitting to the
screening process).
   6
     The concurrence fears that references to 9/11 and terrorists are irrele-
vant and will invite future litigants to challenge our holding if and when
the threat of organized terrorist activity at our airports recedes. But the
present threat of organized terrorists using the 9/11 tactic of hijacking
commercial aircraft, intending to use the aircraft as a weapon, is relevant
9658                     UNITED STATES v. AUKAI
ists7 multiple opportunities to attempt to penetrate airport

to the reasonableness of the search procedures employed. This new terror-
ist tactic was the impetus behind the Aviation Transportation Security Act,
Pub. L. No. 107-71, § 110, 115 Stat. 597, 614-15 (2001), which authorizes
the airport screening at issue in this case. See H.R. Rep. No. 107-296, at
53-54 (2001) (Conf. Rep.), as reprinted in 2002 U.S.C.C.A.N. 589, 590
(“The conferees further note the terrorist hijacking and crashes of passen-
ger aircraft on September 11, 2001, which converted civil aircraft into
guided bombs for strikes against the United States, required a fundamental
change in the way it approaches the task of ensuring the safety and secur-
ity of the civil air transportation system.”). Here, the search procedures
employed included the completion of secondary screening on a passenger
who had stated he no longer wished to fly. The concurrence may well be
correct that as an original proposition, the present threat of terrorism is not
necessary for this procedure to be reasonable under the Fourth Amend-
ment. That had not been our circuit’s law prior to 9/11; an intending pas-
senger could refuse to be searched at the airport if he stated he had
changed his mind and no longer wished to fly. See Homburg, 546 F.2d at
1352. The adoption of a contrary rule based on a factual situation not
present—elimination of the historical fact of 9/11 and the lack of an orga-
nized terrorist threat—would be speculative. Since we must decide “cases
and controversies” only, we should decide only whether the secondary
search of Aukai was reasonable under the Fourth Amendment under the
circumstances presented and state why. That is what we have strived to do.
What search procedures will be “reasonable” when terrorists are no longer
threatening us, or when technology is developed that eliminates the pres-
ent threat, should be decided when, if ever, that happy day dawns. We
should also be wary to eliminate historical facts such as 9/11. Orwell
warned us: “Who controls the present controls the past . . . .” George
Orwell, 1984, Book Three, Chapter II (1949).
   7
     “Terrorists” are those persons who engage in or attempt to engage in
acts of “terrorism”, as that term is defined in the Homeland Security Act
of 2002, Pub. L. No. 107-296, § 101, 116 Stat 2135, 2141 (2002):
    The term “terrorism” means any activity that—
    (A) involves an act that—
    (i) is dangerous to human life or potentially destructive of critical
    infrastructure or key resources; and
    (ii) is a violation of the criminal laws of the United States or of
    any State or other subdivision of the United States; and
                        UNITED STATES v. AUKAI                          9659
security by “electing not to fly” on the cusp of detection until
a vulnerable portal is found. This rule would also allow terror-
ists a low-cost method of detecting systematic vulnerabilities
in airport security, knowledge that could be extremely valu-
able in planning future attacks. Likewise, given that consent
is not required, it makes little sense to predicate the reason-
ableness of an administrative airport screening search on an
irrevocable implied consent theory. Rather, where an airport
screening search is otherwise reasonable and conducted pur-
suant to statutory authority, 49 U.S.C. § 44901, all that is
required is the passenger’s election to attempt entry into the
secured area8 of an airport. See Biswell, 406 U.S. at 315; 49
C.F.R. § 1540.107. Under current TSA regulations and proce-
dures, that election occurs when a prospective passenger

    (B) appears to be intended—
    (i) to intimidate or coerce a civilian population;
    (ii) to influence the policy of a government by intimidation or
    coercion; or
    (iii) to affect the conduct of a government by mass destruction,
    assassination, or kidnapping.
116 Stat 2135, 2141.
   8
     “Secured area” is defined as the “portion of an airport, specified in the
[TSA] airport security program, . . . where aircraft operators and foreign
air carriers . . . enplane and deplane passengers . . . .” 49 C.F.R. § 1540.5.
The secured area includes the “sterile area,” which “means [the] portion
of an airport defined in the [TSA] airport security program that provides
passengers access to boarding aircraft and to which the access generally
is controlled by TSA . . . through the screening of persons and property.”
Id. Because of security concerns, the Government has not made public the
details of “airport security programs.” See 49 U.S.C. § 114(s); 49 C.F.R.
§ 1520.5. Hence, we do not speculate on how far such “sterile” and “se-
cured” areas extend from the airplane boarding gate to the street door. Suf-
fice it to say that such “secured area” extends at least as far as the point
at which a prospective passenger places hand luggage on a conveyor belt
for inspection, Torbet, 298 F.3d at 1089, or passes through a magnetome-
ter, Marquez, 410 F.3d at 617. We accept the Government’s position at
oral argument, on this point. See infra note 9.
9660                    UNITED STATES v. AUKAI
walks through the magnetometer or places items on the con-
veyor belt of the x-ray machine.9 The record establishes that
Aukai elected to attempt entry into the posted secured area of
Honolulu International Airport when he walked through the
magnetometer, thereby subjecting himself to the airport
screening process.

  [6] To the extent our cases have predicated the reasonable-
ness of an airport screening search upon either ongoing con-
sent or irrevocable implied consent, they are overruled.

                                    IV.

  [7] Although the constitutionality of airport screening
searches is not dependent on consent, the scope of such
searches is not limitless. A particular airport security screen-
ing search is constitutionally reasonable provided that it “is no
more extensive nor intensive than necessary, in the light of
current technology, to detect the presence of weapons or
explosives [ ] [and] that it is confined in good faith to that
purpose.” Davis, 482 F.2d at 913. We conclude that the air-
port screening search of Aukai satisfied these requirements.

   [8] The search procedures used in this case were neither
more extensive nor more intensive than necessary under the
circumstances to rule out the presence of weapons or explo-
sives. After passing through a magnetometer, Aukai was
directed to secondary screening because his boarding pass
was marked “No ID.” Aukai then underwent a standard
“wanding procedure.” When the wand alarm sounded as the
  9
    The Government asserted during oral argument that regulations and
procedures tying this election to an earlier point in time, i.e., entering the
airport screening line or the presentation of a boarding pass and I.D. to a
TSA officer, would pass constitutional muster. Changes in technology or
gains in knowledge as to terrorist operations may prompt the TSA or its
successors to claim the need for recognition of danger at an earlier point
in the boarding process. However, such a claim, and whatever legal issues
it might raise, are not now before us.
                    UNITED STATES v. AUKAI                 9661
wand passed over Aukai’s front right pants pocket, TSA Offi-
cer Misajon did not reach into Aukai’s pocket or feel the out-
side of Aukai’s pocket. Rather, Misajon asked Aukai if he had
something in his pocket. When Aukai denied that there was
anything in his pocket, Misajon repeated the wanding proce-
dure. Only after the wand alarm again sounded and Aukai
again denied having anything in his pocket did Misajon
employ a more intrusive search procedure by feeling the out-
side of Aukai’s pocket and determining that there was some-
thing in there.

   At that point, TSA Supervisor Vizcarra became involved.
Vizcarra asked Misajon to pass the wand over Aukai’s pocket
again. When the wand alarm again sounded, Vizcarra directed
Aukai to empty his pocket. Aukai again protested that he had
nothing in his pocket. Using the back of his hand, Vizcarra
touched the outside of Aukai’s pocket and felt something
inside. Vizcarra again directed Aukai to empty his pocket.
This time Aukai reached into his pocket and removed either
his keys or change, but a bulge was still visible in his pocket.
Vizcarra directed Aukai to remove all contents from his
pocket. After first claiming there was nothing more, Aukai
removed an object wrapped in some form of tissue paper and
placed it on a tray in front of him. Suspecting that the item
might be a weapon, Vizcarra unwrapped the item, discovering
drug paraphernalia.

   Like the Third Circuit, we find these search procedures to
be minimally intrusive. See Hartwell, 436 F.3d at 180 (hold-
ing similar search procedures to be “minimally intrusive,”
explaining that the procedures are “well-tailored to protect
personal privacy, escalating in invasiveness only after a lower
level of screening disclosed a reason to conduct a more prob-
ing search”).

   [9] The duration of the detention associated with this air-
port screening search was also reasonable. Witnesses testified
that Aukai entered the checkpoint area at approximately 9:00
9662                  UNITED STATES v. AUKAI
a.m. and that the entire search at issue—starting from when
Aukai walked through the checkpoint until the TSA’s efforts
to rule out the presence of a weapon resulted in the discovery
of drug paraphernalia—took no more than 18 minutes.
Although longer than detentions approved in other cases, see,
e.g., Sitz, 496 U.S. at 448 (average delay of 25 seconds);
United States v. Martinez-Fuerte, 428 U.S. 543, 546-47
(1976) (average detention of 3-5 minutes), the length of
Aukai’s detention was reasonable, especially in light of
Aukai’s conduct, because it was not prolonged beyond the
time reasonably required to rule out the presence of weapons
or explosives.10 See Illinois v. Caballes, 543 U.S. 405, 407
(2005) (stating that a seizure can become unlawful if it is
“prolonged beyond the time reasonably required to complete
[its] mission”).

  [10] Accordingly, we hold that the airport screening search
of Aukai was a constitutionally reasonable administrative
search.

  AFFIRMED.



GRABER, Circuit Judge, with whom HAWKINS and
WARDLAW, Circuit Judges, join, specially concurring:

   I concur in the result and nearly all of the reasoning in the
majority opinion. I write separately, however, because I can-
not join the majority’s irrelevant and distracting references to
9/11 and terrorists. Daniel Aukai is no terrorist and yet,
whether in 1997 or 2007, the search that law enforcement per-
sonnel conducted of his person falls squarely within the con-
fines of a reasonable administrative search.
  10
    We note that the detention in this case was prolonged, not by delay
on the part of the TSA officers conducting the screening, but by Aukai’s
repeated lies as to the contents of his pocket.
                       UNITED STATES v. AUKAI                        9663
   The majority holds, and I agree, that once a passenger
enters the secured area of an airport, the constitutionality of
a screening search does not depend on consent. That legal
conclusion rests firmly on Supreme Court precedent and on
the government’s interest in ensuring the safety of passengers,
airline personnel, and the general public. For decades, nefari-
ous individuals have tried to use commercial aircraft to fur-
ther a personal or political agenda at the expense of those on
board and on the ground.1 And the threat continues to exist
that individuals, whether members of an organized group or
not, may attempt to do the same. In my view, references to a
“post-9/11 world,” maj. op. at 9657, do not advance the analy-
sis. Nor is there any legal significance to whether or not an
individual is a terrorist. See maj. op. at 9657-59. By relying
on those factors, the majority unnecessarily makes its solid
holding dependent on the existence of the current terrorist
threat, inviting future litigants to retest the viability of that
holding.
   1
     See, e.g., 4 Cuban Gunmen Hijack Airliner, N.Y. Times, Apr. 17,
1959, at 1 (reporting the hijacking of a Cuban domestic airliner by four
individuals, who forced the pilot to fly them to Miami, Florida); Youth
Tries to Hijack Jetliner, N.Y. Times, Nov. 18, 1965, at 1 (discussing an
attempt by a 16-year-old to hijack a National Airlines flight, during which
he attempted to shoot an aide to the federal space program); Gunman Is
Foiled in Jet Hijacking, N.Y. Times, July 13, 1968, at 1 (recounting an
attempt by a lone gunman to hijack a Delta Air Lines flight from Philadel-
phia, Pennsylvania, to fly to Cuba); Arabs Hijack a Dutch Jet, With 288
Aboard, to Libya, N.Y. Times, Nov. 26, 1973, at 1 (covering the hijacking
of a KLM Air Lines flight over the Middle East); 2 Hijack Soviet Jet,
Force It to Finland, N.Y. Times, July 11, 1977, at 1 (noting the hijacking
of a Soviet airliner by two armed gunmen, who forced the plane to land
in Helsinki, Finland); German Jet Forced to Fly to Istanbul, N.Y. Times,
Mar. 27, 1985, at A11 (reporting the hijacking by a lone gunman of a Luf-
thansa flight from West Germany); Craig R. Whitney, The Crash of Flight
103, N.Y. Times, Dec. 23, 1988, at A1 (discussing the explosion of Pan
Am flight 103 over Lockerbie, Scotland); 4 Injured as Crew on Cargo Jet
Fights Off Attempted Hijacking, N.Y. Times, Apr. 7, 1994, at A12
(describing the attempted hijacking of a Federal Express airplane by a dis-
gruntled employee).